Citation Nr: 1640354	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Epstein-Barr virus.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS) as secondary to Epstein-Barr virus.

3.  Entitlement to service connection for fibromyalgia as secondary to Epstein-Barr virus.

4.  Entitlement to service connection for hypoglycemia as secondary to Epstein-Barr virus.

5.  Entitlement to service connection for arthritis as secondary to Epstein-Barr virus.

6.  Entitlement to service connection for a respiratory condition as secondary to Epstein-Barr virus.

7.  Entitlement to service connection for allergies as secondary to Epstein-Barr virus.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to August 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she suffers from residuals of Epstein-Barr virus and related maladies as a consequence of her in-service mononucleosis.  In support, she cites the opinion of the examiner who performed the April 2010 VA examination.

The service treatment records show that she was diagnosed with and received treatment for infectious mononucleosis in December 1964.  A service record dated December 15, 1964 indicated the Veteran initially received treatment for a sore throat, swollen glands and difficulty eating.  The service records show that throughout December 1964 she suffered from continued symptoms of sore throat, extreme fatigue, general soreness, swollen glands, nasal congestion and headaches.  She was diagnosed with infectious mononucleosis in a record dated December 23, 1964.  Thereafter, symptoms related to mononucleosis continued throughout the Veteran's active service, including a January 1965 record which indicated that she still had mononucleosis, was tired and overslept.  February and March 1965 records noted abdominal cramps and pain, diarrhea, as well as feeling nauseated and faint.

Further, in the August 1965 report of medical history upon separation, the Veteran reported several problems, including dizziness or fainting spells, ear, nose and throat trouble, running ears, sinusitis, pain or pressure in chest and cramps in her legs.  However, the August 1965 separation examination indicated normal findings except that the Veteran had received treatment for menometorrhagia.

The Board notes in April 2012, the RO determined the Veteran's complete outpatient dependent medical records were unavailable for review, including periods from 1965 to 1967, 1967 to 1968 and 1971 to 1976.

Post-service VA treatment records show the Veteran received treatment for CFS, fibromyalgia, hyperglycemia, psoriatic arthritis and chronic rhinosinusitis.  The Veteran was also afforded an April 2010 VA examination in which the examiner diagnosed her with fibromyalgia, hypoglycemic episodes, CFS, arthritis and allergies.  The examiner noted symptoms of nausea, vomiting, constipation, abdominal pain, bloating and cramping.  He indicated, however, he could not determine the etiology of her medical ailments without resort to mere speculation.

The examiner explained that to conclude the determination of the relationship of the Veteran's current symptoms and complaints to her service-related illness has nothing to do with whether it occurred on active duty and how her symptoms have progressed.  He noted it has to do with the lack of a good scientific connection between Epstein-Barr virus (mono) and any residual effects.  He reported there are no medical studies he knew of that conclusively link Epstein-Barr or mono to chronic fatigue syndrome or the other ailments noted above.  He indicated that at that time (April 2010), there were numerous theories, vocal proponents and anecdotal accounts of linkage and cause and effect, but nothing close to adequate proof.

Thereafter, the Veteran's representative submitted an August 2012 statement that infectious mononucleosis is caused by the Epstein-Barr virus and there is no cure for Epstein-Barr virus.  He indicated that many conditions have been linked to Epstein-Barr virus, including fibromyalgia, CFS, hypoglycemia and arthritis.

Further, an August 2016 brief from the representative indicated that the April 2010 VA examination was inadequate.  He indicated the report included the disclaimer that the Veteran's ailments could not be determined to be related to the Epstein-Barr virus or mononucleosis which the Veteran obtained in service "without resort to mere speculation."  The representative therefore indicated that the examiner's opinion should be found inconclusive and should not have been relied upon by the RO in rendering a decision.  The Board finds that the April 2010 VA examination report is inadequate to resolve the claims.  The examiner indicated that the relationship between the Veteran's symptoms and her in-service illness has nothing to do with how her symptoms from service have progressed, as there is a lack of a good scientific connection between Epstein-Barr virus and any residual effects.  The Board finds the examiner's opinion did not resolve the service connection claims on appeal.  He did not adequately discuss the significant symptoms and complaints that were present during the Veteran's December 1964 in-service illness and throughout service, and their correlation, if any, with the ongoing symptoms and conditions she experienced after service.  In reaching this determination, the Board emphasizes that the standard is whether the Veteran's disabilities are related to or had their onset in service, not whether it is conclusively shown that they are.

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thus, an additional VA examination and opinion are required to resolve the claims.  The examiner must determine if the Veteran's current symptoms and conditions are related to her in-service mononucleosis and subsequent complaints of extreme fatigue, sore throat, dizziness, headaches, nausea, swollen glands, nasal congestion, nausea, feeling faint, ear, nose and throat trouble, sinusitis and cramps.

In light of the remand, any additional VA and private treatment records should be requested on remand. See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a letter requesting that she provide information and, if necessary, authorization, to enable the agency of original jurisdiction to obtain any additional VA or non-VA treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records.  Obtain all VA treatment records from May 2007.

For private records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2. Notify the Veteran that she may submit lay and or medical statements from herself as well as from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service symptoms as well as any medical evidence indicating a link between her in-service mononucleosis and the relationship to the disabilities for which she asserts service connection.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology and onset of any current residuals of Epstein-Barr or mononucleosis.  All necessary tests should be conducted.  The claims file must be reviewed by the examiner, and the examination report must state that it has been reviewed.

The examiner should determine if the Veteran experiences any residuals from her in-service Epstein-Barr virus and/or infectious mononucleosis, which she first received treatment for in December 1964.

If so, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's residuals of Epstein-Barr virus and/or mononucleosis, caused or aggravated her current chronic fatigue syndrome (CFS), fibromyalgia, hypoglycemia, arthritis and/or allergies/respiratory condition, i.e. is it at least as not that the disabilities are related, at least in part, to the Veteran's in-service mononucleosis.

4. If the answers above are negative, the examiner should opine as to whether it is at least as likely as not that the Veteran's CFS, fibromyalgia, hypoglycemia, arthritis and/or allergies/respiratory condition had their onset during, or are otherwise related to service, including the December 1964 illness.

The examiner should specifically note and discuss the in-service complaints of extreme fatigue, sore throat, dizziness, headaches, nausea, swollen glands, nasal congestion, nausea, feeling faint, ear, nose and throat trouble, sinusitis and cramps when formulating his or her opinion.

The examiner must include in the report the rationale for any opinion expressed, citing to specific evidence in the file and/or to medical literature or treatises, as appropriate.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.

5. Finally, readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

